ORDER
PER CURIAM.
The City of Ste. Genevieve appeals the trial court’s judgment granting Monia Corporation et al.1 a permanent injunction. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
*731An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).

. Monia Corporation, Robert Monia, Sr., as president of the corporation, and Robert and Patty Monia individually comprise Monia Corporation et al., which we shall collectively refer to as the corporation.